3/18/2015                                                                      TDCJ Offender Details                  1lstc><&-2><\
                                                                                                       TDCJ Home              New Offender Search
            exas Department of Criminal Justice




   Offender Information Details
     Return to Search list




   SID Number:                                                            01497759

   TDCJ Number:                                                           01040551

   Name:                                                                  LEWIS.JAMES E

   Race:                                                                  B

   Gender:                                                                M

   DOB:                                                                   1953-09-08

   Maximum Sentence Date:                                                 2016-01-30

   Current Facility:                                                      EAST TEXAS TREATMENT FACILITY

   Projected Release Date:                                                2013-04-23

   Parole Eligibility Date:                                                NOT AVAILABLE

   Offender Visitation Eligible:                                          YES

   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this Information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at this time.

   Scheduled Release Type:                                             Will be determined when release date is scheduled.

   Scheduled Release Location:                                         Will be determined when release date is scheduled.




   Offense History:
       Offense                    «„                        Sentence             „      .       Case       Sentence (YY-MM-
        _.                        Offense                     _ .                County          ...             nn\
        Date               '                                  Date                          '    No.             DD)
                                DEL OF A C/S
       1985-06-28                                            1990-11-02           HARRIS        427889             5-00-00
                                 COCAINE

       1997-11-04                   UUMV                     1998-03-30           HARRIS        767780             2-00-00

                               UNAUTH USE MTR
       2001-01-30                                            2001-04-25           HARRIS        867453             15-00-00
                                     VEH


http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=01497759                                                                 1/2
3/18/2015                                                                     TDCJ Offender Details




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadminGptdcj.texas.qov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                New Offender Search                  TDCJ Home Page




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=01497759                           2/2